DETAILED ACTION

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 9-14 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al (US 2017/0161566).
As to claim 1, Sung teaches a vehicle display device comprising: 
a first display unit disposed in a first portion of a vehicle and including a first display panel to display a first image and a first power supply to supply a first power supply voltage to the first display panel (left display 141, fig. 3, [0050]), the first power supply configured to detect an abnormality of a signal output to the first display panel to generate a first shut-down control signal ([0050] the controller 110 receives a predetermined diagnosis signal (e.g., a message such as no power, other board defects, or the like) from the outside left display 141);
 a second display unit disposed in a second portion of the vehicle and including a second display panel to display a second image and a second power supply to supply a second power supply voltage to the second display panel (right display 142, fig. 3, [0050]), the second power supply configured to detect an abnormality of a signal output to the second display panel to generate a second shut-down control signal ([0050] the controller 110 receives a predetermined diagnosis signal (e.g., a message such as no power, other board defects, or the like) from … the outside right display 142); 
a third display unit disposed in a third portion of the vehicle and configured to display a third image (head unit display 145, fig. 3) or at least one of the first and second images ([0050] when the outside left display 141 fails, the controller 110 provides image data …to the head unit display 145); and
 a controller to receive first image data corresponding to the first image, second image data corresponding to the second image, and third image data corresponding to the third image to provide the first image data, the second image data, and the third image data to the first display unit ([0041] the controller 110 may provide image data converted into data of an outside mirror view type deriving from image data photographed and obtained by the outside left camera 131…to the outside left display 141, fig. 1), the second display unit ([0041] the controller 110 may provide image data converted into data of an outside mirror view type deriving from image data photographed and obtained by … the outside right camera 132 to …the outside right display 142, fig. 1), and the third display unit, respectively ([0041] the controller 110 may provide the image (i.e., the left image, the right image, the front image, and the rear image) data … to the head unit display 145 … based on image data photographed and obtained by the top view left camera 121, the top view right camera 122, the top view front camera 123, and the top view rear camera 124, fig. 1),
 wherein the controller is configured to supply the first image data to the third display unit in response to the first shut-down control signal ([0050] the and to supply the second image data to the third display unit in response to the second shut-down control signal ([0050] the controller 110 receives a predetermined diagnosis signal (e.g., a message such as no power, other board defects, or the like) from … the outside right display 142, the controller 110 may determine that the corresponding display fails… when the outside right display 142 fails, the controller 110 provides image data deriving from the outside right camera 132 to the head unit display 145). 

As to claim 9, Sung teaches the vehicle display device, wherein the first image corresponds to a left rear image of the vehicle ([0041] the controller 110 may provide image data converted into data of an outside mirror view type deriving from image data photographed and obtained by the outside left camera 131…to the outside left display 141, fig. 1), the second image corresponds to a right rear image of the vehicle ([0041] the controller 110 may provide image data converted into data of an outside mirror view type deriving from image data photographed and obtained by … the outside right camera 132 to …the outside right display 142, fig. 1), and the third image corresponds to an informational image of the vehicle ([0041] the controller 110 may provide the image (i.e., the left image, the right image, the front image, and the rear image) data for all directions of the vehicle as if the driver looks down the vehicle from 

As to claim 10, Sung teaches the vehicle display device, further comprising: a first camera disposed on a first side of an exterior of the vehicle, and configured to capture the first image to provide the first image data to the controller ([0041] the controller 110 may provide image data converted into data of an outside mirror view type deriving from image data photographed and obtained by the outside left camera 131…to the outside left display 141, fig. 1); and a second camera disposed on a second side of the exterior of the vehicle, and configured to capture the second image to provide the second image data to the controller ([0041] the controller 110 may provide image data converted into data of an outside mirror view type deriving from image data photographed and obtained by … the outside right camera 132 to …the outside right display 142, fig. 1).

As to claim 11, Sung teaches the vehicle display device, wherein the first image corresponding to the first image data is displayed on the third display unit when the first shut-down control signal is supplied to the controller ([0050] the controller 110 receives a predetermined diagnosis signal (e.g., a message such as no power, other board defects, or the like) from the outside left display 141 …, the controller 110 may determine that the corresponding display fails. For example, when 

As to claim 12, Sung teaches the vehicle display device, wherein the second image corresponding to the second image data is displayed on the third display unit when the second shut-down control signal is supplied to the controller ([0050] the controller 110 receives a predetermined diagnosis signal (e.g., a message such as no power, other board defects, or the like) from … the outside right display 142, the controller 110 may determine that the corresponding display fails… when the outside right display 142 fails, the controller 110 provides image data deriving from the outside right camera 132 to the head unit display 145).

As to claim 13, Sung teaches the vehicle display device, wherein the first image corresponding to the first image data and the second image corresponding to the second image data are simultaneously displayed on the third display unit when the first shut-down control signal and the second shut-down control signal are simultaneously supplied to the controller ([0050] the controller 110 receives a predetermined diagnosis signal (e.g., a message such as no power, other board defects, or the like) from the outside left display 141 …, the controller 110 may determine that the corresponding display fails. For example, when the outside left display 141 fails, the controller 110 provides image data deriving from the outside left camera 131 to the head unit display 145. the controller 110 receives a predetermined diagnosis signal (e.g., a message such as no power, other board defects, or the like) 

As to claim 14, Sung teaches a method of driving a vehicle display device, the method comprising the steps of:
`	supplying first image data corresponding to a first image to a first display unit disposed in a first portion of a vehicle ([0041] the controller 110 may provide image data converted into data of an outside mirror view type deriving from image data photographed and obtained by the outside left camera 131…to the outside left display 141, fig. 1); 
supplying second image data corresponding to a second image to a second display unit disposed in a second portion of the vehicle ([0041] the controller 110 may provide image data converted into data of an outside mirror view type deriving from image data photographed and obtained by … the outside right camera 132 to …the outside right display 142, fig. 1);
 supplying third image data corresponding to a third image to a third display unit disposed in a third portion of the vehicle ([0041] the controller 110 may provide the image (i.e., the left image, the right image, the front image, and the rear 
 detecting an abnormality of the first display unit to generate a first shut-down control signal ([0050] the controller 110 receives a predetermined diagnosis signal (e.g., a message such as no power, other board defects, or the like) from the outside left display 141);

 supplying the first image data to the third display unit in response to the first shut-down control signal ([0050] the controller 110 receives a predetermined diagnosis signal (e.g., a message such as no power, other board defects, or the like) from the outside left display 141 …, the controller 110 may determine that the corresponding display fails. For example, when the outside left display 141 fails, the controller 110 provides image data deriving from the outside left camera 131 to the head unit display 145); 
detecting an abnormality of the second display unit to generate a second shut-down control signal ([0050] the controller 110 receives a predetermined diagnosis signal (e.g., a message such as no power, other board defects, or the like) from … the outside right display 142); and 
supplying the second image data to the third display unit in response to the second shut-down control signal ([0050] the controller 110 receives a predetermined diagnosis signal (e.g., a message such as no power, other board defects, or the like) from … the outside right display 142, the controller 110 may 

As to claim 19, Sung teaches the method, wherein the first image data is provided by a first camera disposed on a first side of an exterior of the vehicle ([0041] the controller 110 may provide image data converted into data of an outside mirror view type deriving from image data photographed and obtained by the outside left camera 131…to the outside left display 141, fig. 1), and the second image data is provided by a second camera disposed on a second side of the exterior of the vehicle ([0041] the controller 110 may provide image data converted into data of an outside mirror view type deriving from image data photographed and obtained by … the outside right camera 132 to …the outside right display 142, fig. 1).

As to claim 20, Sung teaches the method, wherein the first image corresponds to a left rear image of the vehicle ([0041] the controller 110 may provide image data converted into data of an outside mirror view type deriving from image data photographed and obtained by the outside left camera 131…to the outside left display 141, fig. 1), the second image corresponds to a right rear image of the vehicle ([0041] the controller 110 may provide image data converted into data of an outside mirror view type deriving from image data photographed and obtained by … the outside right camera 132 to …the outside right display 142, fig. 1), and the third image corresponds to an informational image of the vehicle ([0041] the controller 110 .


Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2-3, 5-6, 8, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (US 2017/0161566) in view of Park (US 2012/0293562).
	As to claim 2, Sung does not teach a first overcurrent protection circuit and a first short circuit protection circuit as claimed.
	However, Park teaches, wherein the first power supply comprises: 
a first overcurrent protection circuit to detect a current output from the first power supply, and to generate the first shut-down control signal when the detected current is greater than or equal to a reference current ([0064] When a magnitude of the sensing current is greater than that of a current corresponding to the threshold value of detection, the short detection block 110 may determine that a short event occurs and may activate the shut-down control signal CON2); and
 a first short circuit protection circuit to detect a voltage level output from the first power supply, and to generate the first shut-down control signal when the detected voltage level is less than or equal to a reference voltage level ([0066] it is determined that a short event occurs when the driving voltage drops below a predetermined reference level). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Sung, a first overcurrent protection circuit and a first short circuit protection circuit, as suggested by Park, in order to prevent heating and damage to the display device ([0063]).

As to claim 3, Sung in view of Park teaches the display device, wherein the first power supply is configured to output the first shut-down control signal to the controller when the first shut-down control signal is output from at least one of the first overcurrent protection circuit and the first short circuit protection circuit (Park: [0064] When a magnitude of the sensing current is greater than that of a current corresponding to the threshold value of detection, the short detection block 110 may determine that a short event occurs and may activate the shut-down control signal CON2). 

As to claim 5, Sung does not teach a second overcurrent protection circuit and a second short circuit protection circuit as claimed.
However, Park teaches wherein the second power supply comprises: 
a second overcurrent protection circuit to detect a current of the second power supply voltage output, and to generate the second shut-down control signal when the detected current is greater than or equal to a reference current ([0064] When a magnitude of the sensing current is greater than that of a current corresponding to the threshold value of detection, the short detection block 110 may determine that a short event occurs and may activate the shut-down control signal CON2. Fig. 2 illustrates plurality of overcurrent detection block); and
 a second short circuit protection circuit to detect a voltage level of the second power supply voltage output, and to generate the second shut-down control signal when the detected voltage level is less than or equal to a reference voltage level ([0066] it is determined that a short event occurs when the driving voltage drops below a predetermined reference level. Fig. 2 illustrates plurality of short-circuit detection block). 


As to claim 6, Sung in view of Park teaches wherein the second power supply is configured to output the second shut-down control signal to the controller when the second shut-down control signal is output from at least one of the second overcurrent protection circuit and the second short circuit protection circuit (Park: [0064] When a magnitude of the sensing current is greater than that of a current corresponding to the threshold value of detection, the short detection block 110 may determine that a short event occurs and may activate the shut-down control signal CON2. Fig. 2 illustrates plurality of short-circuit detection block).

As to claim 8, Sung does not teach shutting down as claimed.
However, Park teaches wherein the first power supply is configured to shut down based on the first shut-down control signal ([0064] When a magnitude of the sensing current is greater than that of a current corresponding to the threshold value of detection, the short detection block 110 may determine that a short event occurs and may activate the shut-down control signal CON2. Note that Fig. 2 illustrates plurality of short-circuit detection block), and the second power supply is configured to shut down based on the second shut-down control signal ([0064] When a magnitude of the sensing current is greater than that of a current corresponding to the threshold value 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Sung, shutting down a display device, as suggested by Park, in order to prevent heating and damage to the display device ([0063]).

As to claim 15, Sung does not teach the step of detecting abnormality of the first display as claimed.
However, Park teaches the method, wherein the step of detecting the abnormality of the first display unit further comprises the steps of:
 detecting a current of a first power supply voltage output from a first power supply included in the first display unit ([0064] When a magnitude of the sensing current is greater than that of a current corresponding to the threshold value of detection, the short detection block 110 may determine that a short event occurs and may activate the shut-down control signal CON2); and
detecting a voltage level of the first power supply voltage output from the first power supply ([0066] it is determined that a short event occurs when the driving voltage drops below a predetermined reference level). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Sung, detecting a current and a 

As to claim 16, Sung in view of Park teaches the method, wherein the first power supply shuts down based on the first shut-down control signal (Park: [0064] When a magnitude of the sensing current is greater than that of a current corresponding to the threshold value of detection, the short detection block 110 may determine that a short event occurs and may activate the shut-down control signal CON2. Fig. 2 illustrates plurality of short-circuit detection block).

As to claim 17, Sung does not teach the step of detecting the abnormality of the second display unit as claimed.
However, Park teaches the method, wherein the step of detecting the abnormality of the second display unit further comprises the steps of: 
detecting a current of a second power supply voltage output from a second power supply included in the second display unit ([0064] When a magnitude of the sensing current is greater than that of a current corresponding to the threshold value of detection, the short detection block 110 may determine that a short event occurs and may activate the shut-down control signal CON2. Note that Fig. 2 illustrates plurality of short-circuit detection block); and
 detecting a voltage level of the second power supply voltage output from the second power supply ([0066] it is determined that a short event occurs when the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Sung, detecting a current and a voltage of the first power supply, as suggested by Park, in order to prevent heating and damage to the display device ([0063]).

As to claim 18, Sung in view of Park teaches the method, wherein the second power supply shuts down based on the second shut-down control signal (Park: [0064] When a magnitude of the sensing current is greater than that of a current corresponding to the threshold value of detection, the short detection block 110 may determine that a short event occurs and may activate the shut-down control signal CON2. Fig. 2 illustrates plurality of short-circuit detection block).

5.	Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (US 2017/0161566) in view of Park (US 2012/0293562) and further in view of Park (US 2012/0032938).
	As to claim 4, sung in view of Park ‘562 does not teach the first power supply as claimed.
	However, Park ‘938 teaches the display device, wherein the first power supply further comprises a timer to detect a time during which the first shut-down control signal is generated, and the first power supply is configured to output the first shut-down control signal to the controller when the first shut-down control signal is detected for a predetermined reference time or more ([0083] driver IC is shut down at the same time as the output of the enable off signal or after a predetermined time delay). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include, the first power supply is configured to output the first shut-down control signal to the controller when the first shut-down control signal is detected for a predetermined reference time or more, as suggested by Park, in order to prevent heating and damage to the display device. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.


	As to claim 7, sung in view of Park ‘562 does not teach the second power supply as claimed.
However, Park ‘938 teaches the display device, wherein the second power supply further comprises a timer to detect a time during which the second shut-down control signal is generated, and the second power supply is configured to output the second shut-down control signal to the controller when the second shut-down control signal is detected for a predetermined reference time or more ([0083] driver IC is shut down at the same time as the output of the enable off signal or after a predetermined time delay). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include, the first power supply is 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579.  The examiner can normally be reached on M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AMEN W BOGALE/            Examiner, Art Unit 2628      

/NITIN PATEL/           Supervisory Patent Examiner, Art Unit 2628